Exhibit 10.1.9.2

Description of Directors’ Compensation

The following tables show, effective as of April 1, 2012, the annual retainer
amounts and committee meeting fees payable, in quarterly installments, to the
members of the Board of Directors of Consolidated Edison, Inc. (the “Company”):

 

Annual Retainer

for each

Member of the

Board

   Annual Retainer
for the
Lead Director    Annual Retainer
for the
Chair of the Audit
Committee    Annual Retainer for each of
the Chairs of the Corporate
Governance and Nominating,
and the Management
Development and
Compensation Committees    Annual Retainer for each
of the Chairs of the
Environment, Health &
Safety, Finance,
Operations Oversight and
Planning Committees    Annual Retainer
for each
Member of the
Audit
Committee

$90,000

   $35,000    $20,000    $10,000    $5,000    $10,000

 

Meeting Fee for each

Committee

Meeting Attended

   Meeting Fee for each
Audit Committee
Meeting Attended    Meeting Fee for Acting Chair
(when regular committee
chair is  absent)

$1,500

   $2,000    $200

Pursuant to the terms of the Company Long Term Incentive Plan (“LTIP”),
effective April 1, 2012, members of the Board also receive an annual award of
deferred stock units, valued at $105,000 based on the closing price of the
Company’s common stock on the day of the Annual Meeting, which are deferred
until the Director’s termination of service from the Board. If a non-management
Director is first appointed to the Board after the Annual Meeting, his or her
first annual award is prorated. Members of the Board have the option of
deferring their annual retainers, committee meeting fees and annual award of
deferred stock units pursuant to the LTIP and the Deferred Compensation Plan for
the Benefit of Trustees of CECONY (the “Deferred Compensation Plan”).

The Company reimburses Board members who are not currently officers of the
Company for expenses incurred in attending Board and Committee meetings. No
person who serves on both the Company’s Board and on the Board of its
subsidiary, Consolidated Edison Company of New York, Inc. (“CECONY”), and
corresponding Committees, is paid additional compensation for concurrent
service. Members of the Board who are officers of the Company or its
subsidiaries receive no retainers, meeting fees or annual award of deferred
stock units for their service on the Board.

Members of the Board are also eligible to participate in the Company’s Stock
Purchase Plan (“Stock Purchase Plan”).

Copies of the LTIP, the Deferred Compensation Plan and the Company’s Stock
Purchase Plan, and amendments thereto, have been (or , as to amendments that may
be adopted after the date of this description, will be) included as exhibits to
the Company’s Annual Report on Form 10-K or Quarterly Reports on Form 10-Q.

February 16, 2012